ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  LOTOS s.r.l.                                    ) ASBCA No. 62229
                                                  )
  Under Contract No. N33191-13-D-0863             )

  APPEARANCE FOR THE APPELLANT:                       Reed L. von Maur, Esq.
                                                       AM Pfingstborn 33A
                                                       Glashuetten, GER

  APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Patricia Walter, Esq.
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute which is the subject of the appeal having been settled, the appeal is
  hereby dismissed with prejudice subject to reinstatement only in the event the
  settlement is not consummated. Any request to reinstate the subject appeal must be
  filed within 90 days of the date of this Order.

         Dated: July 27, 2022



                                                  MICHAEL N. O’CONNELL
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62229, Appeal of LOTOS s.r.l.,
rendered in conformance with the Board’s Charter.

       Dated: July 27, 2022



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals